Dinkelspiel; J.
This litigation is based on the following fact's:
In a settlement of prior obligations between the parties to this suit, and on an application for a.further loan by plaintiff to defendant of $280.00, by error $135«00 to have been paid by defendant to plaintiff and. not oredited, leaving the amount of the obligation nixi whioh was originally $380.00 reduoed to $135.00¿ and the obligation itself destroyed by error.
The answer admits the obligation in question, but claims that same was made up adding usurious interest, and henos the amount of $125.00 note destroyed by oonsent of both parties, oonoluded plaintiff in demanding the amount in Question.
We have oarefully examined this reoord, all a question of foot. The witnesses on both sides were heard by the. Judge a quo, and he therefore hading the parties before him, was in a better position to judge than we are, and we are.convinced .that after hearing the parties Interest, the Judge concluded that an error had been committed in destroying .the ob--ligation unintentionally and that’ the amount claimed .to .be ¿hit was due, and he so decided, and we see no reason to distrulfc his judgment.
For the reasons assigned, it is Ordered,"! adjudged and decreed, that the judgment of the Court aquo be- and th«> same is hereby aff irmed, costs of both Courts, to be paid by defendant.
-Judgment affirmed-